DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/15/22 has been entered.

Information Disclosure Statement
The IDS filed 4/15/22 has been fully considered and does not change the patentability of the claims allowed 3/24/22.  Zhang et al., J. Exp. Med. 212(12):2165-2182, 2015, was originally cited in the IDS filed 1/29/20, and so has previously been considered and is lined through on the instant IDS.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 JP 2013-193995, cited in the IDS filed 4/15/22, teaches a CD266 (a.k.a. DNAM-1) antibody. However, this antibody does not anticipate or make obvious the instant invention because it was a rat anti-mouse antibody ([0022]), while the instant antibody is a human anti-human antibody (instant specification, paragraph bridging pp. 3-4). Therefore, they would not have been reasonably expected to have the same CDRs.
CN 102994449, cited in the IDS filed 4/15/22, also teaches an anti-CD266 antibody (CD266McAb), but the application is focused on culturing and expanding NK cells and does not provide any details of the antibody used.  It would be consistent with antibody terminology of the prior art that the “c” represents the word “chimeric”, in which case the prior art antibody would have non-human antigen-binding region(s).  Regardless, there is nothing in the application to anticipate or make obvious the instant antibody.
Tahara-Hanaoka et al. (Intl. Immunol. 16(4):533, 2004) has author A. Shibuya, who is one of the two inventors on JP 2013-193995 (supra). The antibody is “DX11” (p. 534, col.1, first paragraph) and as evidenced by BD Pharmingen™ Technical Data Sheet (https://www.bdbiosciences.com/content/bdb/paths/generate-tds-document.us.559787.pdf, 2017), the antibody is a mouse anti-human antibody. No sequence is provided. There is no reasonable expectation that the prior art antibody anticipates the instantly claimed antibody, and in the absence of any sequence it does not render it obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 28, 2022